Exhibit 10.1

 

FIRST AMENDMENT

TO THE

2015 SEAGATE DEFERRED COMPENSATION PLAN

 

The 2015 Seagate Deferred Compensation Plan, effective as of January 1, 2015
(the “Plan”), is hereby amended by this First Amendment (the “Amendment”).

 

WHEREAS, Seagate US LLC (the “Company”) maintains the Plan, which is a
nonqualified deferred compensation plan, for the benefit of eligible employees
of the Company and Participating Companies;

 

WHEREAS, Section 8.5 of the Plan document provides that the Committee has the
authority to amend, modify, suspend or terminate the Plan;

 

WHEREAS, pursuant to authority granted to the Committee under Section 8.5, the
Committee has determined that it is appropriate to allow certain newly-hired
participants to defer certain special bonuses;

 

NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as follows:

 

Effective September 10, 2015, Section 1.5 is amended in its entirety to read as
follows:

 

1.5          Bonus. “Bonus” means: (i) the performance-based cash incentive
compensation payable to a Participant under any bonus and cash incentive plans
of the Company or a Participating Company, including the Key Contributor
Performance Bonus Plan and the Executive Performance Bonus Plan, the amount of
which, or the entitlement to which, is contingent on the satisfaction of
organizational or individual performance criteria; and (ii) any other payment
described in an employment agreement between the Company and a Participant as a
bonus, but only if the agreement specifically provides that the bonus is either
being deferred pursuant to this Plan or is eligible for deferral pursuant to
this Plan. For purposes of the Plan, Bonus shall not include any discretionary
bonus payments, including Reward and Recognition bonuses.

 

IN WITNESS WHEREOF, the Seagate Benefits Administrative Committee, by its duly
authorized officer, has executed this Amendment to the Plan on September 1,
2015.

 

 

SEAGATE BENIFITS ADMINISTRATIVE COMMITTEE

 

 

By:

/s/ John Cleveland

 

 

John Cleveland

 

 

 

 

Title:

Vice President, Global Compensation, Benefits, Mobility and Compliance

 

 

--------------------------------------------------------------------------------